DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonestrom (US 3,793,501).
Regarding claim 1, Stonestrom discloses a switch, comprising: an ignition chamber (interior cup of 24); a pyrotechnic actuator (22 and 23) configured to release gas into the ignition chamber upon ignition; a first conductor (3) and a second conductor (4), the first and second conductors comprising connection contacts; a third conductor (34, 35, 36, Figures 7 and 8) moveable in a direction from a first position (Fig. 7) towards a second position (Fig. 8) upon actuation by the pyrotechnic actuator; and a breakable retaining member (10, 33 Figures 7 and 8) configured to retain the third 
Regarding claim 2, Stonestrom further discloses a housing (1 and 2) configured to enclose at least the third conductor and the retaining member (10 and 33), wherein the retaining member is supported by the housing (Fig. 4).
Regarding claim 3, Stonestrom further discloses the retaining member at least partially comprises plastic (C. 2, L. 5-11).
Regarding claim 4, Stonestrom further discloses the retaining member is configured to shear upon actuation of the pyrotechnic actuator to allow the movement of the third conductor (Fig. 4).
Regarding claim 5, Stonestrom further discloses the retaining member comprises: a supporting element (33) configured to retain the third conductor portion (34, 35 and 36) against the first and second conductor portions prior to actuation of the pyrotechnic actuator (22 and 23); and a shearable portion (the groove of portion 33) configured to shear around the supporting element upon actuation of the pyrotechnic actuator to allow the movement of the third conductor (Figures 5-8).
Regarding claim 8, Stonestrom further discloses the retaining member is configured to exert a force in a direction substantially opposite to a direction of movement of the third conductor to retain the third conductor (Figures 5-8).
Regarding claim 9, Stonestrom further discloses a piston (17-19, 24-26) arranged between the third conductor and the pyrotechnic actuator, the piston comprising a void which at least partially defines the ignition chamber (Fig. 4).
Regarding claim 11, Stonestrom further discloses the retaining member (10 and 33) and the pyrotechnic actuator are arranged on opposite sides of the third conductor (Fig. 4).
Regarding claim 12, Stonestrom further discloses a controller configured to provide a signal to the pyrotechnic actuator to ignite the pyrotechnic actuator (¶ [Abstract]).
Regarding claim 14, Stonestrom discloses a method for operating a switch, comprising: igniting a pyrotechnic actuator (22 and 23) to release gas into an ignition chamber (interior cup of 24); exerting, in dependence on the released gas, pressure on a third, moveable; conductor (34, 35 and 36) retained in a first position by a breakable retaining member (10 and 33), in which first position; the third conductor is arranged between, and in electrical and physical contact with, first and second conductors (3 and 4) to define a current conduction path; breaking the retaining member; displacing the third conductor from the first position to a second position by the exerted pressure, in which second position the third conductor is electrically and physically separate from the first and second conductors; and opening a current conduction path of the conductor by the displacement of the third conductor (Figures 4-8).
Regarding claim 15, Stonestrom further discloses breaking the retaining member comprises shearing the retaining member (¶ [Abstract]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stonestrom in view of Filiputti et al. (US 2010/0089739) hereafter “Filiputti”.
Regarding claim 7, Stonestrom discloses most of the claimed limitations except for contact surfaces at which the first conductor contacts the third conductor and at which the second conductor contacts the third conductor extend generally perpendicularly to the a direction of movement of the third conductor.
Filiputti teaches device for breaking an electric circuit in which contact surfaces at which the first conductor (6a) contacts the third conductor (7) and at which the second conductor (6b) contacts the third conductor extend generally perpendicularly to the a direction of movement of the third conductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Filiputti to employ a known structure in the assembly in order to provide a device for breaking/making an electric circuit that is not sensitive to wear over time and that operates using a pyrotechnic charge, the ignition of which is directly controlled in the device as taught by Filiputti (¶ [0004]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stonestrom in view of Tobin (US 4,370,531).
Regarding claim 10, Stonestrom discloses most of the claimed limitations except for arc extinguishing media configured to be disposed between the first and second conductors when the third conductor is in the second position.
Tobin teaches a switch in which arc extinguishing media configured to be disposed between the first and second conductors when the third conductor is in the second position (C. 8, L. 64 to C. 9, L. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Tobin to employ a similar structure in the assembly in order to improve the switch operation as taught by Tobin (C. 5, L. 53-66).
Claims 6, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stonestrom in view of Froschl (US 6,078,108).
Regarding claim 6, Stonestrom discloses most of the claimed limitations except for a threaded portion; and a threaded element configured to engage with the threaded portion, the threaded element configured to retain the third conductor portion against the first and second conductor portions prior to actuation of the pyrotechnic actuator.
Froschl teaches a similar switch type in which a threaded connection is employed to connect to pieces together (C. 5, L. 44-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Froschl to employ a threaded structure in the switch in order to provide a reliable and secure connection between the pieces. 

Regarding claim 13, Stonestrom discloses most of the claimed limitations except for a vehicle comprising the switch.
Froschl teaches a similar switch type that can be used in a vehicle (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Froschl to employ the switch in vehicle in order to a known structure in the assembly in order to allow the operator to easily start the engine. 
Regarding claim 16, Stonestrom discloses most of the claimed limitations except for the vehicle comprises an electric vehicle.
Froschl teaches a similar switch type that can be used in a vehicle (¶ [Abstract] it is noted that the device could be employed in any type of vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Froschl to employ the switch in vehicle in order to a known structure in the assembly in order to allow the operator to easily start the engine. 
Regarding claim 17, Stonestrom discloses most of the claimed limitations except for a vehicle comprising the system of claim 12.
Froschl teaches a similar switch type that can be used in a vehicle (¶ [Abstract]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Froschl to employ the switch in vehicle in order to a known structure in the assembly in order to allow the operator to easily start the engine. 
Regarding claim 18, Stonestrom discloses most of the claimed limitations except for the vehicle comprises an electric vehicle.
Froschl teaches a similar switch type that can be used in a vehicle (¶ [Abstract] it is noted that the device could be employed in any type of vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stonestrom’s device according to known methods to incorporate the teachings of Froschl to employ the switch in vehicle in order to a known structure in the assembly in order to allow the operator to easily start the engine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833